*112On the Merits.
Defendants are the owners of lot 1 of section 17 and of lot 2 of section 20, township 2 north, range 15 east, Willamette meridian. The plaintiff’s line of railroad, as a common carrier from Portland to Huntington, Oregon, passes over or adjacent to defendants’ said property, at which point there is an abrupt curve in the road, embarrassing plaintiff’s operation of its road, and increasing the danger to the traveling public. Plaintiff is seeking to relocate its line at said point, and to appropriate a right of way for that purpose through defendants’ said property. Defendants allege that their said tract of land is laid out and platted as a town site, but that no lots therein have been sold. The contention of the defendants is that the value of the town site is enhanced by the fact that there is in the immediate vicinity falls' in the Columbia Eiver of the height of 34 feet; that the volume of water is very great, and that defendants are preparing to utilize it; that the eastern terminus of the United States government canal and locks for passing the said falls is at Celilo; that the said town site is available for manufactories of different kinds in connection with the said available power, and it contains beds of gravel and sand suitable for various commercial uses to which such material is adapted.
4. One of the principal errors assigned was the admission of evidence to the effect that the taking of the right of way described would result in damage to other lots and blocks than those taken in whole or in part; plaintiff contending that each lot and block constitutes a separate and distinct tract of land for which damages cannot be claimed unless it is used in connection with and as a part of the tract taken. The rule as to the assessment of damages to different tracts of land *113where part of one tract only is taken is that damages to that tract alone can he considered. If the different “tracts are used together as one property, or are adapted to snch nse and are more valuable because of such adaptation, then they may be treated as one tract in the estimation of damages; otherwise not.” This is a summary statement of the law by Lewis, Eminent Domain, §§ 697, 698; note, 11 L. R. A. (N. S.) 996. See, also, Sharp v. United States, 191 U. S. 341 (48 L. Ed. 211, 24 Sup. Ct. Rep. 114, and note to this case, 57 L. R. A. 932). And applying this rule to town property he says, in Section 699, that, if two or more contiguous city lots are improved and used as one tract, the owner may recover damages to all. Where two lots of a block belonging to a single owner, vacant and unoccupied, are taken for a railroad, only damages for those taken can be recovered: Wilcox v. St. Paul & N. P. Ry. Co., 35 Minn. 439 (29 N. W. 148). It is held that the subdivision of land into lots makes every lot prima facie a separate and distinct tract, and, if the owner claims damages to all or more than the lot taken, he must produce evidence to overcome this presumption: See Koerper v. St. Paul & N. P. Ry. Co., 42 Minn. 340 (44 N. W. 195). These are the conclusions of Lewis, and his text is well supported by the cases. Therefore, it not being shown that the lots not taken are used in connection with those taken for one purpose, it was error to admit evidence of their value as a part of the town site, or to permit the jury to consider them in arriving at the amount of the defendants ’ damage. Neither was it proper to admit evidence of facts or conditions tending to enhance the value of the town site, except so far as they added value to the lots taken.
5. Plaintiff also urges that the court erroneously admitted, among the uses to which the property is *114adapted, evidence of its value for railroad purposes by reason of its location in a narrow pass between tbe bluff and the river, and wbicb, it is contended, in effect authorized tbe jury to consider tbe value of tbe property to plaintiff. As we understand tbe evidence submitted, it was not as to tbe value of tbe property to plaintiff, but its value generally for railroad purposes because of its favorable situation. The fact that tbe plaintiff desired tbe property for a railroad right of way would not preclude defendants’ recovery measured by its. adaptability for that use, if such adaptability added to its market value generally. Tbe particular value of tbe tract to plaintiff by reason of tbe location of tbe tract to its road, and considered with reference to plaintiff’s connecting tracks, its established business, and its urgent need, should not be considered by tbe jury, nor shown by tbe evidence; but we understand no such evidence was admitted. Tbe paragraph of 15 Cyc. 757 quoted by plaintiff in its brief further says: “Some courts have gone so far as to say that in estimating tbe value of tbe land taken for a public use its value for such use cannot be considered; but tbe weight of authority is contrary to such a rule. There is a recognized difference between estimating damages by tbe value of the property to tbe person or corporation exercising tbe right of condemnation and considering tbe availability or adaptability of a piece of land for tbe purpose for wbicb it is condemned as an element of value which would attract any buyer for that purpose. Tbe true rule is that any use for wbicb tbe property is capable may be considered, and if tbe land has an adaptability for tbe purposes for wbicb it is taken, tbe owner may have this considered in tbe estimate as well as any other use for wbicb it is capable. ’ ’ This, we understand, is tbe correct rule, and is well supported by tbe cases, and is all *115that was attempted to be shown by the evidence admitted by the court.
For the error above mentioned, the judgment is reversed and the cause remanded for further proceedings. Beversed.
Mr. Chief Justice McBride, Mr. Justice Bean and Mr. Justice McNary concur.